JOPLIN, Judge,
dissenting.
As a policy matter, I believe a defendant who is charged with paternity, but who, after blood test, is excluded as biological father, should recover his reasonable costs and attorney fees incurred in the defense of the paternity action as the prevailing party pursuant to 10 O.S. § 89. See, State ex rel. Department of Human Services v. Gates, 808 P.2d 995 (Okla.App.1991). However, reading *102210 O.S. § 89 and 12 O.S. § 941 in harmony as I must, I further believe § 941 specifically conditions the award of prevailing party attorney fees in paternity cases brought by the state on a preliminary finding “that the action was brought without reasonable basis or is frivolous.” See, e.g., City of Tulsa v. Smittle, 702 P.2d 367 (Okl.1985) (where two statutes deal with the same subject matter, one specific and on general, the specific statute controls, with both the general and specific statutory provision given harmonious effect); accord, Beidleman v. Belford, 525 P.2d 649 (Okl.1974); Matter of Guardianship of Campbell, 450 P.2d 203 (Okl.1966). In the present case, I would therefore reverse the order of the trial court dismissing appellant’s application for fees and costs as moot, and would remand the matter to the trial court for a § 941 determination of whether “the action was brought without reasonable basis or [was] frivolous.”